DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Smith on 6/13/2022.
The application has been amended as follows: 
Claim 1:
	Lines 13-14: Delete “powder alloy composition of the first metal powder is different from a powder alloy composition of the second metal powder” and replace with - - powder alloy components of the first metal powder are different from powder alloy components of the second metal powder - -. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-11,14 and 15 are allowable because the prior art does not disclose or teach a concentration of at least one of Si, Ni, Mo, and Al in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and Al in the second metal powder so that powder alloy components of the first metal powder are different from powder alloy components of the second metal powder, and wherein the second feeder is different from the first feeder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                      
/THOMAS J WARD/Examiner, Art Unit 3761  
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761